[Cite as State ex rel. Morrison v. Bradshaw, 2016-Ohio-2789.]


                                       COURT OF APPEALS
                                    RICHLAND COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT


STATE ex rel.                                      :            JUDGES:
JAMES F. MORRISON
                                                   :            Hon. John W. Wise, P.J.
        Relator                                    :            Hon., Patricia A. Delaney, J.
                                                   :            Hon., Craig R. Baldwin, J.
-vs-                                               :
                                                   :
MARGARET BRADSHAW, WARDEN                          :            Case No. 15CA50
RICHLAND CORRECTIONAL INST.                        :
                                                   :
        Respondent                                 :            OPINION



CHARACTER OF PROCEEDING:                                        PETITION FOR
                                                                WRIT OF MANDAMUS


JUDGMENT:                                                       DISMISSED


DATE OF JUDGMENT:                                               April 28, 2016




APPEARANCES:

For Respondent                                                  For Relator

William D. Maynard (0037260)                                    James F. Morrison, Pro Se
Assistant Attorney General                                      Ohio Inmate I.D. No. A667172
Criminal Justice Section                                        Richland Correctional Institution
Corrections Unit                                                1001 Olivesburg Road
150 East Gay Street, 16th Floor                                 P.O. Box 8107
Columbus, OH 43215                                              Mansfield, OH 44901-8107
Richland County, Case No. 15CA50                                                             2

Delaney, J.

       {¶1}   Relator has filed a Petition for writ of mandamus requesting this court issue

a writ compelling the Respondent to comply with Ohio Administrative rule 5120-9-24 and

in the alternative, to provide Relator with certain public records. Respondent has filed a

motion to dismiss alleging Relator has failed to meet the technical requirements for filing

a writ of mandamus. Respondent also argues the petition fails to state a claim upon which

relief may be granted because Relator has or had an adequate remedy at law which

would preclude the issuance of the writ.

       {¶2}   Relator has failed to comply with R.C. 2969.25(A), which provides that an

inmate commencing a civil action against a government entity or employee must file an

affidavit that contains a description of each civil action or appeal of a civil action filed in

the previous five years in any state or federal court. State ex rel. McGrath v. McDonnell,

126 Ohio St.3d 511, 2010–Ohio–4726, 935 N.E.2d 830.

       {¶3}   Further, Relator has failed to comply with R.C. 2969.25(C)(1), which

mandates that he file a statement setting forth his inmate account balance “for each of

the preceding six months, as certified by the institutional cashier.” State ex rel. Jackson

v. Calabrese, 143 Ohio St.3d 409, 2015–Ohio–2918, 38 N.E.3d 880; State ex rel. Castro

v. Corrigan, 129 Ohio St.3d 342, 2011–Ohio–4059, 952 N.E.2d 497.

       {¶4}   “ ‘The requirements of R.C. 2969.25 are mandatory, and failure to comply

with them subjects an inmate's action to dismissal.’ ” Boles v. Knab, 129 Ohio St.3d 222,

2011-Ohio-2859, 951 N.E.2d 389, ¶ 1, quoting State ex rel. White v. Bechtel, 99 Ohio

St.3d 11, 2003-Ohio-2262, 788 N.E.2d 634, ¶ 5; State ex rel. McGrath v. McDonnell, 126

Ohio St.3d 511, 2010-Ohio-4726, 935 N.E.2d 830, ¶ 1.
Richland County, Case No. 15CA50                                                       3


      {¶5}   Because Relator has failed to comply with R.C. 2969.25, we grant the

motion to dismiss. Having determined the petition is procedurally defective, we need

not address the remaining issues raised in the motion to dismiss.




By Delaney, J.

Wise, P.J. and

Baldwin, J. concur.